UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1902, 19/F., Kodak House II, 321 Java Road, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 3543-1208 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer £ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ No T The number of shares of Common Stock, $0.01 par value, outstanding on November 11, 2014 was 26,433,094. GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets, September 30, 2014 (Unaudited) and December 31, 2013 (Audited) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three months and Nine months ended September 30, 2014 and 2013 (Unaudited) Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2014 and 2013 (Unaudited) Notes to the Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II – OTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Mine Safety Disclosures Item 5 Other Information Item 6 Exhibits SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2014 (Unaudited) December 31, 2013 (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Short term loan receivable Prepaid expenses and other receivables Assets held for disposal - Total current assets Property, plant and equipment - - Intangible asset - Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable Accrued expenses and other payables Unearned revenue Short-term borrowings Convertible note payable Total current liabilities LONG-TERM LIABILITIES Long-term Convertible note TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Common stock, par value $0.01; 375,000,000 shares authorized; 25,974,317 and 5,619,926 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficits ) ) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. Table of Contents GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended September 30, Nine months ended September 30, CONTINUING OPERATIONS REVENUES $ COST OF SALES GROSS PROFIT EXPENSES Sales & marketing expenses General and administrative TOTAL OPERATING EXPENSES LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) OTHER INCOME/(EXPENSE) Other income Interest expense - ) - ) Other expenses ) TOTAL OTHER EXPENSE ) ) NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) DISCONTINUED OPERATIONS Net loss - - - ) Gain on disposal of discontinued operations - - - NET INCOME / (LOSS) FROM DISCONTINUED OPERATIONS $
